

Exhibit 10.7
LIBERTY GLOBAL PLC
COMPENSATION POLICY
FOR
NONEMPLOYEE DIRECTORS
(As Amended and Restated Effective June 7, 2013)
The board of directors (the “Board”) of Liberty Global plc (the “Company”) has
deemed it advisable and in the best interests of the Company to provide the
following compensation package to each director of the Company who is not an
employee of the Company or any subsidiary of the Company (a “Nonemployee
Director”) solely in consideration for such person agreeing to serve as a
Nonemployee Director of the Board.
Annual Fees: For each full calendar year of service as a Nonemployee Director, a
fee for such service of $100,000 will be paid to each Nonemployee Director. For
each full year of service as Chairperson of the Audit Committee, the
Compensation Committee or the Nominating and Corporate Governance Committee, a
fee for such service of $25,000, $25,000 and $10,000, respectively, will be
paid. Annual fees will be payable in arrears in four equal quarterly
installments at the end of each calendar quarter (prorated in the case of a
director who serves as a Nonemployee Director or as Chairperson of a Committee
for only a portion of a calendar quarter) in (i) cash or (ii) subject to the
terms and conditions set forth in the Liberty Global, Inc. 2005 Nonemployee
Director Incentive Plan (Effective June 7, 2013) (the “Director Plan”), ordinary
shares of the Company. If payment in ordinary shares is elected, the shares to
be issued will be allocated as nearly as practicable evenly between the
Company’s Class A ordinary shares and Class C ordinary shares.
Meeting Fees: A fee of $1,500 for attendance (in person or by conference
telephone) at each in person meeting, and $750 for each telephonic meeting, of
the Board or a Board Committee of which such director is a member will be paid
to each Nonemployee Director. Meeting fees will be payable in arrears at the end
of each calendar quarter in cash only.
Initial Option Grant: An initial grant of options to purchase ordinary shares of
the Company (“Options”) with a combined Grant Date Fair Value (as defined below)
of approximately $187,500 will be made to each Nonemployee Director, pursuant to
the Director Plan and the related form of Nonemployee Director Non-Qualified
Stock Option Agreement, on first being elected or appointed to the Board. The
number of Options so granted will be allocated as nearly as practicable evenly
between Options to purchase Class A ordinary shares (“Class A Options”) and
Options to purchase Class C ordinary shares (“Class C Options”) and will be
rounded up to the next higher whole number as necessary to eliminate fractions.
Each Class A Option subject to the grant will have an exercise price per share
equal to the Fair Market Value (as defined in the Director Plan) of a Class A
ordinary share, and each Class C option subject to the grant will have an
exercise price per share equal to the Fair Market Value of a Class C ordinary
share, in each case, on the date of such election or appointment to the Board.
Annual Equity Grant: On the date of each annual meeting of the shareholders of
the Company, each Nonemployee Director who served as a Nonemployee Director
immediately prior to such annual meeting of shareholders and will continue to
serve as a Nonemployee



    



--------------------------------------------------------------------------------



Director following such annual meeting will be granted equity awards under the
Director Plan (“Annual Equity Grant”) with a combined Grant Date Fair Value of
approximately $187,500. At such Nonemployee Director’s election, the Annual
Equity Grant will be comprised of either (a) all Options or (b) a combination of
Options with a combined Grant Date Fair Value of approximately $93,750 and
restricted share units (“RSUs”) with a combined Grant Date Fair Value of
approximately $93,750. The number of Options included in the Annual Equity Grant
will be allocated as nearly as practicable evenly between Class A Options and
Class C Options and the number of RSUs included in the Annual Equity Grant will
be allocated as nearly as practicable evenly between Class A RSUs and Class C
RSUs, and, in each case, will be rounded up to the next higher whole number as
necessary to eliminate fractions. Each Class A Option will have an exercise
price per share equal to the Fair Market Value of a share of Class A ordinary
shares, and each Class C Option will have an exercise price per share equal to
the Fair Market Value of a share of Class C ordinary shares, in each case on the
date of such annual meeting of shareholders. A Nonemployee Director’s election
to receive Options or a combination of Options and RSUs shall be made by
notifying the Company of such election by no later than the second business day
preceding the date of the applicable annual shareholders meeting. If a
Nonemployee Director fails to make a timely election with respect to any Annual
Equity Grant, he or she will be deemed to have elected to receive all Options.
Grant Date Fair Value: The Grant Date Fair Value of each Option awarded pursuant
to this policy will be determined as of the applicable grant date using the same
valuation methodology as the Company uses to determine the grant date fair value
of awards of options and stock appreciation rights with respect to the same
series of common stock for financial statement reporting purposes in accordance
with the Financial Accounting Standards Board Accounting Standards Codification
Topic 718 or any other then applicable accounting standard. The Grant Date Fair
Value of each RSU awarded to this policy will equal the Fair Market Value of a
share of the applicable series of common stock on the grant date.
Vesting: Options will vest as to one-third of the option shares on the date of
the first annual meeting of shareholders following the grant date (or, if later,
the six-month anniversary of the grant date) and as to an additional one-third
of the option shares on the date of each annual meeting of shareholders
thereafter, provided, in each case, that the Nonemployee Director continued to
serve as a Nonemployee Director immediately prior to the applicable meeting.
RSUs will vest in full on the date of the first annual meeting of shareholders
following the grant date, provided that the Nonemployee Director continued to
serve as a Nonemployee Director immediately prior to such meeting.
Notwithstanding the foregoing, if a Nonemployee Director’s service as a
Nonemployee Director terminates by reason of Disability (as defined in the
Director Plan) or a Nonemployee Director dies while serving as a Nonemployee
Director, all then outstanding Options and RSUs held by such Nonemployee
Director will vest and become exercisable in full on the date of such
termination of service.
Award Agreement: Each equity award pursuant to this policy will be evidenced by
and subject to the terms, conditions and limitations of, the Company’s then
standard award agreement, which shall be consistent with the terms and
conditions described above and of the Director Plan.



2

